DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennewick (US Pub. 20160078504) in view of Gelfenbeyn et al., (US Pub. 2017/0300831).
Regarding claim 1, Kennewick discloses a system comprising: a first electronic device including a user interface and a communication circuit; at least one processor which is a part of the first electronic device or is configured to remotely communicate with the first electronic device; and at least one memory residing in the first electronic device or residing outside the first electronic device, wherein the at least one memory is configured to store instructions causing, when executed while being operatively connected to the at least one processor the at least one processor to (Fig. 1, [0032][0082] a computer system includes processors and memory): 
receive a second user request for a task related to the chatbot through the user interface, wherein the second user request does not include at least a part of information required for performing the task, and the at least a part of the information is stored in the at least one memory (Fig. 3, steps 302-310, Fig. 6A and [0025][0108] determining, without any further user input for information after the receipt of the command, task to perform and identifying information which are pre-stored and includes payment information, address and shipping information);
receive a user authorization for sharing the at least a part of the information, through the user interface; and provide the at least a part of the information to the chatbot (Fig. 6A and [0108], presenting a request for user confirmation of the purchase to the user. Upon user’s confirmation of the purchase, the application may checkout for the command has been completed).
Kennewick does not explicitly teach, however, Gelfenbeyn does explicitly teach including the bracketed limitation:
receive a first user request related to calling of a chatbot in a character- and/or voice-based [chat], through the user interface; cause the chatbot to join the [chat] (Fig. 8 and [0052][0141]-[0145] invoking an agent during a dialog between a user and an automated assistant with triggers word/phrase, e.g., “Hey Assistant”. In response to the spoken input, the automated assistant invokes other agent(s)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the methods and interfaces for performing tasks using voice command as taught by Kennewick with the method of explicit invocation for a particular agent as taught by Gelfenbeyn, because it would provide the user to know at the outset which agent is most appropriate for an intent, and sends the user directly to that agent for attempted resolution of the intent via interaction with the agent (Gelfenbeyn, [0043]).
Regarding claim 2, Kennewick in view of Gelfenbeyn discloses the system of claim 1, and Kennewick further discloses:
wherein the user interface comprises at least one of a touchscreen display, a microphone, or a speaker ([0018] a touch sensor device, microphone and etc.), 
wherein the at least one memory is configured to store a user account, and wherein the at least a part of the information is related to the use account ([0025] user profile information is pre-stored for process tasks).
Regarding claim 3, Kennewick in view of Gelfenbeyn discloses the system of claim 1, and Gelfenbeyn further discloses:
wherein the first electronic device comprises a first processor of the at least one processor, and wherein the system further comprises a server including a second processor of the at least one processor (Gelfenbeyn, [0047]-[0050][0150]-[0153] client device and the automated assistant are connected and implemented as a cloud-based service employing a cloud infrastructure, e.g., using a server farm).
Regarding claim 4, Kennewick in view of Gelfenbeyn discloses the system of claim 3, and Gelfenbeyn further discloses:
wherein the instructions cause the first processor to: 
receive the first user request through the user interface; after the reception of the first user request, transmit data relating to the first user request to the server; receive the second user request through the user interface; and after the reception of the second user request, transmit data relating to the second user request to the server (Gelfenbeyn, [0047]-[0050][0150]-[0153] client device 106 receives user’s utterance and transmits data to the automated assistant 110 which may be implemented as a cloud-based service employing a cloud infrastructure, e.g., using a server farm).
Regarding claim 5, Kennewick in view of Gelfenbeyn discloses the system of claim 3, and Gelfenbeyn further discloses:
wherein the instructions cause the second processor to: 
receive data relating to the first user request from the first electronic device; and 
receive data relating to the second user request from the first electronic device (Gelfenbeyn, [0047]-[0050][0150]-[0153] client device 106 receives user’s utterance and transmits data to the automated assistant 110 which may be implemented as a cloud-based service employing a cloud infrastructure, e.g., using a server farm).
Regarding claim 6, Kennewick in view of Gelfenbeyn discloses the system of claim 3, and Gelfenbeyn further discloses:
wherein the instructions cause the second processor to: receive the user authorization from the first electronic device; and provide the at least a part of the information to the chatbot (Kennewick, Fig. 6A and [0108], presenting a request for user confirmation of the purchase to the user. Upon user’s confirmation of the purchase, the application may checkout for the command has been completed).
Regarding claim 7, Kennewick in view of Gelfenbeyn discloses the system of claim 1, and Kennewick further discloses:
wherein the instructions cause the at least one processor to: 
provide a third user request related to the at least a part of the information to another chatbot (Fig. 6A and [0108] identifying information which includes payment information, address and shipping information);
 while providing the third user request to the another chatbot, prevent providing of the third user request to the chatbot (Fig. 6A and [0108], presenting a request for user confirmation of the purchase to the user); and 
provide the at least a part of the information to the chatbot, based on reception of the user authorization (Fig. 6B and [0108] Upon user’s confirmation of the purchase, the application may checkout for the command has been completed).
Regarding claim 8, Kennewick discloses an electronic device comprising: a communication module; an input device; an output device; and at least one processor configured to (Fig. 1, [0032][0082] a computer system includes processors and memory):
perform a chat with a chatbot through a user interface relating to a chatting application, wherein the chat includes an operation of transmitting a message received through the input device to the chatbot through the communication module, or outputting a message received through the communication module from the chatbot, through the output device (Figs. 6A and 6B, [0108] the application 120 provides in a chatting style through user interface);
during the chat, detect an event for executing at least one instruction for involving a personal information bot in the chat (Fig. 6A and [0108] identifying information which includes payment information, address and shipping information);
through the user interface, output a chat with the personal information bot, relating to a content to be provided to the chatbot (Fig. 6A, outputting a message with the personal information, e.g., payment information, address and shipping information);
prevent information relating to the chat with the personal information bot from being transmitted to the chatbot during the chat with the personal information bot (Fig. 6A and [0108], presenting a request for user confirmation of the purchase to the user); and 
transmit information relating to the content to the chatbot, based on reception of a user input for providing the information relating to the content to the chatbot (Fig. 6B and [0108] Upon user’s confirmation of the purchase, the application may checkout for the command has been completed).
Kennewick does not explicitly teach, however, Gelfenbeyn does explicitly teach including the bracketed limitation:
transmit information relating to the content to the [chatbot], based on reception of a user input for providing the information relating to the content to the [chatbot] (Fig. 8 and [0052][0141]-[0145] In response to the spoken input, the automated assistant invokes other agent(s) and transmits information).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the methods and interfaces for performing tasks using voice command as taught by Kennewick with the method of explicit invocation for a particular agent as taught by Gelfenbeyn, because it would provide the user to know at the outset which agent is most appropriate for an intent, and sends the user directly to that agent for attempted resolution of the intent via interaction with the agent (Gelfenbeyn, [0043]).
Regarding claim 9, Kennewick in view of Gelfenbeyn discloses the electronic device of claim 8, and Gelfenbeyn further discloses:
wherein the chat with the chatbot is performed by using a first natural-language understanding module connected to the chatbot and configured to perform a function of the chatbot, wherein the chat with the personal information bot is performed by using a second natural-language understanding module which is configured to perform a function of the personal information bot and is different from the first natural--language understanding module, and wherein the at least one processor is configured to detect, from the chat with the chatbot, an event for executing at least one instruction for involving the personal information bot in the chat, by using the second natural-language understanding module (Gelfenbeyn, [0047]-[0050][0143][0150]-[0153] client device and the automated assistant are connected and implemented as a cloud-based service employing a cloud infrastructure, e.g., using a server farm, to process natural language command by speech recognition process).
Regarding claim 10, Kennewick in view of Gelfenbeyn discloses the electronic device of claim 8, and Gelfenbeyn further discloses:
wherein the at least one processor is configured to output a first message and a second message to be different from each other, based on information indicated by the first message and information indicated by the second message, among messages included in at least one of the chat with the chatbot or the chat with the personal information bot (Gelfenbeyn, Fig. 8 and [0052][0141]-[0145] example of dialogue between an user and system).
Regarding claim 11, Kennewick in view of Gelfenbeyn discloses the electronic device of claim 8, and Kennewick further discloses:
wherein the at least one processor is configured to output a message relating to personal information, related to at least one of the chat with the chatbot or the chat with the personal information bot in personal information stored in a memory connected to the electronic device, based on detection of an event for executing at least one instruction for involving the personal information bot in the chat ([0025] user profile information is pre-stored for process tasks).
Regarding claim 12, Kennewick in view of Gelfenbeyn discloses the electronic device of claim 8, and Kennewick further discloses:
wherein the at least one processor is configured to execute at least one instruction for involving the personal information bot in the chat, based on at least one of: identifying intent to involve the personal information bot from the chat with the chatbot; receiving a user input including a designated word in the chat with the chatbot; or receiving an input on a designated button or icon (Fig. 6A and [0108], presenting a request for user confirmation of the purchase to the user. Upon user’s confirmation of the purchase, the application may checkout for the command has been completed).
Regarding claim 13, Kennewick in view of Gelfenbeyn discloses the electronic device of claim 8, and Kennewick further discloses:
wherein the at least one processor is configured to output the chat with the personal information bot, emphasized compared to the chat with the chatbot, or to output the chat with the personal information bot through a layer superimposed on a user interface to which the chat with the chatbot is output (Fig. 6A, outputting a message with the personal information, e.g., payment information, address and shipping information).
Regarding claim 15, Kennewick discloses an electronic device comprising: a memory; and at least one processor configured to (Fig. 1, [0032][0082] a computer system includes processors and memory): 
identify an event for performing a chat relating to personal information of a user of the first electronic device, 30based on at least one of the first message or the response message (Fig. 6A and [0108] identifying information which includes payment information, address and shipping information);
based on the identification, perform a natural-language- based chat with the user by using a second natural--language SPw 8335-PCTunderstanding module configured to perform a chat relating to personal information of the user (Fig. 6A, outputting a message with the personal information, e.g., payment information, address and shipping information);
prevent a second message received from the first electronic device from being transmitted to the chatbot during the chat using the second natural-language understanding module (Fig. 6A and [0108], presenting a request for user confirmation of the purchase to the user); and 
transmit information relating to at least a part of the second message to the chatbot, based on reception, from the first electronic device, of a signal for providing the at least a part of the second message to the chatbot (Fig. 6B and [0108] Upon user’s confirmation of the purchase, the application may checkout for the command has been completed).
Kennewick does not explicitly teach, however, Gelfenbeyn does explicitly teach:
transmit a first message received from a first electronic device to a chatbot ((Fig. 8 and [0052][0141]-[0145] client device transmits user input to automated assistant);
transmit a response message relating to the received first message to the first electronic device, wherein the response message is obtained using a first natural-language understanding module configured to perform a function of the chatbot (Fig. 8 and [0052][0141]-[0145] In response to the spoken input, the automated assistant performs speech recognition process and transmits message to the client device).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the methods and interfaces for performing tasks using voice command as taught by Kennewick with the method of explicit invocation for a particular agent as taught by Gelfenbeyn, because it would provide the user to know at the outset which agent is most appropriate for an intent, and sends the user directly to that agent for attempted resolution of the intent via interaction with the agent (Gelfenbeyn, [0043]).
Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659